Citation Nr: 1707317	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and pain of the upper and lower extremities, also claimed as peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for service connection for ischemic heart disease, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board, in an August 2014 decision, denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court dismissed the appeal because of the Appellant's (pro se ) failure to comply with the rules of the Court, but in December 2015 the Court reinstated the appeal.  

In a February 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated, in part, the Board's August 2014 decision.  The issues of service connection for a disability manifested by numbness and pain of the upper and lower extremities, also claimed as peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and for service connection for ischemic heart disease, to include as due to Agent Orange exposure were remanded to the Board for readjudication in accordance with the JMPR.  In an August 2016 Order, the Court granted a Joint Motion for Remand regarding erectile dysfunction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As pointed out by the Court, the Board did not address the Veteran's outstanding March 9, 2012, request for a video conference.  The Board must remand his claims to schedule this hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before the Board at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the e-file.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




